

	

		II

		109th CONGRESS

		1st Session

		S. 1506

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 27, 2005

			Mrs. Clinton (for

			 herself and Mr. Schumer) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Energy Employees Occupational

		  Illness Compensation Program Act of 2000 to include certain former nuclear

		  weapons program workers in the Special Exposure Cohort under the energy

		  employees occupational illness compensation program. 

	

	

		1.FindingsCongress finds that—

			(1)employees working on Cold War-era nuclear

			 weapons were employed in hundreds of facilities owned by the Federal Government

			 and private sector producing and processing radioactive materials for use in

			 the nuclear weapons program of the United States beginning in the

			 mid-1940’s;

			(2)those atomic workers helped to build the

			 nuclear arsenal that served as a deterrent to the Soviet Union during the Cold

			 War, but many paid a high price in terms of their health;

			(3)during the Cold War, many atomic workers

			 were exposed to radiation and placed in harm’s way by the Department of Energy

			 and contractors, subcontractors, and vendors of the Department—

				(A)without the knowledge and consent of the

			 workers;

				(B)without adequate radiation monitoring;

			 and

				(C)without necessary protections from internal

			 or external occupational radiation exposures;

				(4)due to the inequities posed by the factors

			 described in paragraph (3) and the resulting potential harm, Congress

			 legislatively designated classes of Cold War-era workers at the Paducah,

			 Kentucky, Portsmouth, Ohio, Oak Ridge K–25, and the Amchitka Island test sites

			 as members of the Special Exposure Cohort under the Energy Employees

			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384 et

			 seq.);

			(5)(A)the contribution of the State of New York

			 to the security of the United States throughout the Cold War was very

			 significant; and

				(B)New York is home to 36 former atomic

			 weapons employer facilities and sites of the Department of Energy that produced

			 and processed radioactive materials, carried out classified research, operated

			 nuclear reactors, and processed high level nuclear waste, 14 of which are

			 located in the western region of New York;

				(6)research by the Department of Energy, the

			 National Institute for Occupational Safety and Health, the Advisory Board on

			 Radiation and Worker Health, and congressional committees indicates

			 that—

				(A)workers at certain facilities were not

			 adequately monitored for internal or external exposures to ionizing radiation

			 to which the workers were exposed during the 1940's to 1960's; and

				(B)at other facilities, records were not

			 maintained, are not reliable, or fail to measure the radioactive isotopes to

			 which workers were exposed;

				(7)at Bethlehem Steel in Lackawanna, New York,

			 an atomic weapons employer facility (as defined in section 3621 of the Energy

			 Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C.

			 7384l)), no personal radiation dosimetry monitoring records

			 are available;

			(8)if it is determined that it is not feasible

			 to estimate radiation dose with sufficient accuracy and there is a reasonable

			 likelihood that a class of workers may have been endangered, the Secretary of

			 Health and Human Services is authorized, after receiving advice from the

			 Advisory Board on Radiation and Worker Health, to designate additional classes

			 of workers as members of the Special Exposure Cohort under section 3626 of the

			 Energy Employees Occupational Illness Compensation Program Act of 2000 (42

			 U.S.C. 7384q);

			(9)the Secretary of Health and Human Services

			 promulgated regulations on May 28, 2004, to establish procedures for classes of

			 individuals to petition for membership in the Special Exposure Cohort;

			(10)section 3626(b) of the Energy Employees

			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384q(b))

			 provides for the designation of an additional class of employees in the Special

			 Exposure Cohort if it is not feasible to estimate with sufficient accuracy the

			 radiation dose that the class received and there is a reasonable likelihood

			 that the radiation dose may have endangered the health of members of the class;

			 and

			(11)legislation is needed to provide additional

			 parameters to the Secretary of Health and Human Services and the Advisory Board

			 on Radiation and Worker Health for evaluating petitions for the Special

			 Exposure Cohort in cases in which there is limited or nonexistent individual

			 radiation exposure monitoring or an absence of records.

			2.Addition of classes of

			 former nuclear weapons program workers in the Special Exposure Cohort under

			 energy employees occupational illness compensation programSection 3626(b) of the Energy Employees

			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384q(b)) is

			 amended—

			(1)by inserting (A) after

			 (1);

			(2)by redesignating paragraph (2) as

			 subparagraph (B);

			(3)by striking the period at the end and

			 inserting ; or; and

			(4)by adding at the end the following:

				

					(2)(A)subject to subparagraph (B), in the case of

				a class of employees employed at an atomic weapons employer facility or a

				Department of Energy facility during a period (in the aggregate) of at least

				250 days (or a shorter duration connected to discrete events, as determined by

				the Secretary) during which—

							(i)the employees in the class had the

				potential for exposure to occupational ionizing radiation from production or

				processing materials related to atomic weapons, or engaged in research,

				development, testing, assembly, disassembly, decontamination, decommissioning,

				or waste management, or work related to such activities; and

							(ii)(I)fewer than 50 percent of the employees in

				the class were individually monitored on a regular basis (using reliable

				methods and procedures) under a formal health physics program for exposure to

				internal and external ionizing radiation for the types of radiation and

				specific radioactive isotopes to which the employees had the potential for

				exposure during the period when the employees were exposed;

								(II)individual internal and external exposure

				records for the types of radiation and specific radioactive isotopes to which

				the employees in the class were potentially exposed at the facility during the

				period when the employees were exposed are nonexistent or are not available;

				or

								(III)to the extent that a portion of individual

				internal or external records are available for the period from the facility,

				individual radiation doses cannot be reliably determined for greater than

				2/3 of the employees in the class using the individual

				internal and external monitoring records from the facility; and

								(B)in

				the case of a class of employees employed at a facility for which the National

				Institute for Occupational Safety and Health has updated the report and made

				the determination described in section 3169(b)(4) of the Ronald W. Reagan

				National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 42

				U.S.C. 7384 note) during a period determined under the report, during which (as

				determined by the Secretary) the employees at the facility met the criteria

				described in clauses (i) and (ii) of subparagraph

				(A).

						.

			3.Regulations

			(a)In

			 generalNot later than 90

			 days after the date of enactment of this Act, the Secretary of Health and Human

			 Services shall modify the regulations and procedures of the Secretary relating

			 to the Special Exposure Cohort under the Energy Employees Occupational Illness

			 Compensation Program Act of 2000 (42 U.S.C. 7384 et seq.) to conform the

			 regulations and procedures to section 3626(b)(2) of the Energy Employees

			 Occupational Illness Compensation Program Act of 2000 (as amended by section

			 2).

			(b)Bethlehem Steel

			 site

				(1)Initiation of

			 petitionNot later than 90

			 days after the date of enactment of this Act, the Secretary of Health and Human

			 Services shall initiate a petition to include workers employed at the Bethlehem

			 Steel site in Lackawanna, New York as a class to be included in the Special

			 Exposure Cohort in accordance with section 3626(b)(2) of the Energy Employees

			 Occupational Illness Compensation Program Act of 2000 (as amended by section

			 2).

				(2)EvaluationThe evaluation of the petition shall be

			 conducted in accordance with section 3626 of the Energy Employees Occupational

			 Illness Compensation Program Act of 2000 (42 U.S.C. 7384q).

				(c)ReportNot later than 90 days after the date of

			 enactment of this Act, the Secretary of Health and Human Services shall submit

			 to Congress a report that identifies the facilities, classes, and the number of

			 claimants in each class who meet the criteria established under section

			 3626(b)(2) of the Energy Employees Occupational Illness Compensation Program

			 Act of 2000 (as amended by section 2) for membership in the Special Exposure

			 Cohort.

			

